Citation Nr: 0318318	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  88-50 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a nervous disorder 
claimed as secondary to the service-connected back 
disability.

2.  Entitlement to an increased rating for the service-
connected back disability, currently evaluated as 60 percent 
disabling.  



REPRESENTATION


Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1953 to November 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 1979 and December 1983 rating decisions 
by the RO.  

As this case has a somewhat arduous and confusing history, 
the Board will provide a brief and clear synopsis of the 
procedural history of the case in this introduction as noted 
hereinbelow.

By a rating decision of January 1979, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a nervous disorder, as secondary to his service-connected 
back disability.  By a rating decision of December 1983, the 
RO reduced the schedular evaluation for the service-connected 
back disability from 40 percent to 20 percent effective on 
March 1, 1984.  The veteran timely appealed these 
determinations.

The case was initially received at the Board in October 1988, 
on the separate issue of entitlement to waiver of recovery of 
an overpayment of service-connected compensation benefits.  
In April 1989, the case was remanded to the RO for additional 
development relating that that issue.  Following completion 
of that development, the case was again received at the Board 
in March 1990.  In a June 1990 Board decision, the limited 
issue on appeal regarding notice was denied, but the issue 
relating to the overpayment matter was remanded for further 
development.  The RO ultimately waived recovery of the debt.  

The case was again received at the Board in February 1991 
regarding the issues as listed on the title page.  In June 
1991, the Board remanded the case to the RO in order to 
afford the veteran a comprehensive medical examination, 
including evaluation by an orthopedist and psychiatrist.  
Following completion of that development, a supplemental 
statement of the case (SSOC) was issued in April 1993, and 
the case was returned to the Board.  

In December 1993, the Board remanded the case back to the RO 
again, noting that the RO failed to consider certain 
regulations before reducing the disability rating for the 
veteran's service-connected back disability.  Additionally, 
the Board noted that records from the Social Security 
Administration used to base an award of disability benefits 
should be obtained and associated with the claims file.  

In November 1996, the veteran requested a personal hearing 
with regard to the issues on appeal.  

In a February 1998 rating decision, the RO found, based on 
clear and unmistakable error (CUE) in the RO's December 27, 
1983 rating decision, that the reduction from 40 percent to 
20 percent for the service-connected back disability was 
improper.  The 40 percent disability was thereafter restored, 
effective on March 1, 1984 and an increased rating to 60 
percent for the service-connected back disability 
(characterized as myositis, chronic low back pains; L4-L3 
bulging disc and a L5-S1 herniated nucleus pulposus by 
computerized tomography (CT) scan of the lumbar spine) was 
granted, effective on December 17, 1997.  

The RO considered the increase to 60 percent to be a total 
grant of benefits sought on appeal as to the issue of 
evaluation of the service-connected back disability and 
therefore did not subsequently issue an SSOC as to that 
issue.  

However, an SSOC as to the issue of entitlement to service 
connection for a nervous disorder, claimed as secondary to 
the service-connected back disorder was thereafter issued in 
February 1998 and the case was returned to the Board. 

The Board remanded the case again in August 1998.  The Board 
essentially noted that the 60 percent rating for the service-
connected back disability was not considered a total grant of 
benefits sought on appeal and directed the RO to issue an 
SSOC with regard to that issue.  In addition, the Board 
directed the RO to afford the veteran additional VA medical 
evaluations to determine the likely etiology of the nervous 
disorder, with specific reference to the relationship, if 
any, to the service-connected back disability.  

In October 2002, the veteran testified at a personal hearing 
before a hearing officer at the RO with regard to the issue 
of entitlement to service connection for a nervous disorder 
claimed as secondary to the service-connected back disability 
only.  The RO did not acknowledge the other issue still on 
appeal, that of entitlement to an increased rating for the 
service-connected back disability.  

An SSOC as to the issue of entitlement to service connection 
for a nervous disorder, claimed as secondary to the service-
connected back disorder was thereafter issued in January 2003 
and the case was returned to the Board. 

Because of the protracted period during which this appeal has 
been active, and in accordance with argument of the veteran's 
representative, this case was advanced on the Board's docket 
in July 2003, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2002).  


REMAND

It is indeed regrettable that another remand in this case is 
required; however, the Board finds that a remand is necessary 
to afford the veteran proper due process.  In this regard, 
the Board cites to the case of Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall, the United States Court of Appeals 
for Veterans Claims (Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

At the outset, the Board notes that the RO failed to comply 
with various directives set forth in the Board's December 
1993 and August 1998 remands.  

For example, in the December 1993 remand, the Board directed 
the RO to contact the Social Security Administration and 
request information showing whether the veteran's Social 
Security award was based on disability, and if so, the RO was 
to obtain a copy of the administrative decision granting the 
veteran Social Security award as well as other supportive 
documentation.  In response, the RO obtained records from the 
Social Security Administration, including an award letter.  
However, it is still unknown as to whether the veteran is 
receiving Social Security Disability for a psychiatric 
disability, a back disability, or some other, nonservice-
connected disability.  As such, this information should be 
obtained and associated with the claims file.  

Additionally, in the August 1998 remand, the Board noted that 
the RO should not have considered the increased rating to 60 
percent for the service-connected back disability to be a 
total grant of benefits on appeal and as such, should have 
supplied the veteran with an SSOC with regard to the issue of 
an increased rating for the service-connected back 
disability, currently evaluated as 60 percent disabling.  The 
Board, in this regard, pointed out that the 60 percent rating 
was not to be considered a total grant of benefits on appeal, 
citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court in 
AB held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of an increased rating for a low back disability remains in 
appellate status.  

The RO issued an SSOC in January 2003, but it did not comply 
with the August 1998 remand directives, in that it only 
addressed the issue of service connection for a nervous 
disorder, claimed as secondary to the service-connected back 
disability.  The January 2003 supplemental statement of the 
case did not address the issue of an increased rating for the 
service-connected back disability as required under 38 C.F.R. 
§ 19.31 (2002).  

As such, the case must once again be returned to the RO for 
issuance of an SSOC with regard to the issue of an increased 
rating for the service-connected back disability.  

Likewise, as the RO incorrectly considered the award of 60 
percent to be a complete grant of benefits on appeal for the 
service-connected back disability, that issue was not 
subsequently addressed at the personal hearing in October 
2002.  

As the veteran initially requested a personal hearing with 
regard to all issues on appeal, the RO must now contact the 
veteran to determine if he desires a personal hearing with 
regard to the issue of an increased rating for the service-
connected low back disability.  

The Board also notes that the veteran's service-connected 
back disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for intervertebral disc syndrome, and 
that the criteria for rating intervertebral disc syndrome has 
recently changed during the pendency of this appeal.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held, 
in pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  However, in 
this regard, the Board points out that if it is determined 
that the new criteria is more favorable, the new criteria may 
not be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 
38 U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

In light of the recent change in regulations, the RO must 
first determine which criteria is more favorable to the 
veteran, and then rate the service-connected back disability 
accordingly.  

In addition, the August 1998 remand directives also 
instructed the RO to have the veteran scheduled for a 
psychiatric examination by a panel of two examiners who had 
not previously evaluated him.  The veteran was thereafter 
examined in March 2002 by one examiner.  The record reflects 
that the veteran was scheduled for a subsequent examination 
but that he failed to report.  As the veteran's 
representative in this case points out, there is no 
indication in the claims file as to whether the veteran was 
ever notified to report for the purportedly scheduled VA 
examination.  As such, the veteran should be afforded another 
opportunity to report for a VA examination.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  More 
specifically, the Board notes that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3rd 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

As noted, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In view of the lengthy period of time this appeal has been 
pending, including the fact that the Board's last REMAND was 
dated 5 years ago, the Board directs that all action be 
undertaken expeditiously.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
nervous disability and the service-
connected back disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran, that 
are not already of record.  These records 
should be associated with the claims 
file.  Most importantly, the RO should 
determine as to what disabilities the 
award of Social Security was based upon.

3.  The veteran should be afforded VA 
examination(s) to include neurological 
and orthopedic evaluations to determine 
the current nature, extent, and 
manifestations of the veteran's back 
disability and nervous disorder.  

A.  With regard to the service-connected 
back disability, all indicated x-rays 
should be completed.  The claims file 
should be made available to the 
examiner(s) prior to the examination(s).  
Such tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should also 
be asked to determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also determine the 
current severity of the disability 
measured by the duration of 
incapacitation episodes over the past 12 
months.  The examiner should be provided 
with copies of the old and new rating 
criteria for intervertebral disc syndrome 
and he/she should base the findings on 
this criteria.  

B.  With regard to the psychiatric 
disability, the examiner should opine as 
to the likelihood that the veteran's 
nervous disorder is as least as likely as 
not due to the service-connected back 
disorder.  A complete rationale for all 
opinions expressed should be provided.  
The examiner must review the claims file 
prior to the examination.  

4.  The RO should contact the veteran and 
determine if the veteran desires a 
personal hearing with regard to the issue 
of entitlement to an increased rating for 
the service-connected back disability.  
If the veteran requests such a hearing, 
the RO should schedule the hearing and 
provide notice to the veteran.  

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
with regard to all issues on appeal, 
including that of an increased rating for 
the service-connected back disability.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




